DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	2.	Amendments to claim 21 have been made in the response submitted on May 20, 2022 in the above-identified application. Claims 2 and 3 are canceled. Claims 1 and 4-22 are pending and under consideration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	3.	Claims 1 and 4-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kriessmann et al. (US 5939482 A).  
 	Kriessmann et al. disclose a two-stage method for the preparation of aqueous, 
self-crosslinking copolymer dispersions made from acrylate copolymers (equivalent to the aqueous dispersion comprising particles of acrylic copolymer as recited in claim 1)  having acetoacetyl and carboxylic groups (equivalent to the one or more acetoacetyl functional groups and one or more hydrophilic groups chemically bonded to its molecular backbone of the claimed invention). The copolymers are neutralized with polyamines which act as crosslinking agents.  These copolymers are useful in paints as binders that crosslink at room temperature or at elevated 
temperatures and as binders for storage-stable one-component coating materials and, in combination with low molecular mass polyisocyanates, as binders for two-component coating materials which crosslink at room temperature or at elevated temperature. Kriessmann et al. also teach a method of preparing these aqueous, autocrosslinking copolymer dispersions whose monomer composition is (Aa) from 3 to 35% by weight, preferably from 8 to 15% by weight, of (meth)acrylate monomers containing acetoacetyl groups, (thus meeting the limitations that the acrylic copolymer comprises between from 10 wt% to 30 wt% of the acetoacetyl functional groups relative to the weight of the acrylic copolymer), A(b) from 1 to 20% by weight, preferably from 3 to 16% by weight, of ethylenically unsaturated carboxylic acids, preferably (meth)acrylic acid, A(c) from 11 to 96% by weight, preferably from 30 to 70% by weight, of (meth)acrylic alkyl esters and, if desired, diesters of maleic or fumaric acid, and A(d) from 0 to 40% by weight, preferably from 0 to 25% by weight, of other free-radically polymerizable monomers, such as vinyl aromatic compounds, vinyl esters, hydroxyalkyl (meth)acrylates and (meth)acrylamide. The sum of the percentages of components (Aa) to (Ad) is necessarily 100. A two-stage free-radical emulsion polymerization is carried out, with the proviso that in the first stage from 60 to 90% by weight of a mixture of the monomers (Aa) to (Ad) and in the second stage from 10 to 40% by weight of a mixture of the monomers (Ac) and (Ad) are copolymerized, the sum of the percentages again necessarily being 100 and the condition holding that the acrylate copolymers (A) contain acetoacetyl groups in an amount of from 0.2 to 1.7 mol/kg, preferably from 0.4 to 0.8 mol/kg, and carboxyl groups in an amount of from 0.15 to 1.6 mol/kg, preferably from 0.4 to 0.75 mol/kg, and that the carboxyl groups are present in an amount of from 50 to 95 mol-%, preferably 
from 80 to 90 mol-%, relative to the acetoacetyl groups, and subsequently the carboxyl groups of the copolymer dispersions (A) are reacted with polyamines which contain at least two primary amino groups in the molecule, in a proportion of from 50 to 100 mol-%, preferably from 90 to 100 mol-%, relative to the total primary amino groups, with salts being formed (meeting the limitations of claims 1-11and 20-22). As monomer component (Aa) use is made of "N-diacetone(meth)acrylamide" (meth)acrylate monomers containing acetoacetyl groups, such as (meth)acrylic acetoacetoxyalkyl esters, preferably the ethyl ester. As monomer component (Ad) examples of vinylaromatic compounds are styrene and p-methylstyrene and an example of vinyl esters is vinyl acetate. The copolymer dispersions prepared in accordance with the invention have an excellent storage stability and give films having good resistance properties.  They can be employed as binders for industrial coatings and primers.  In addition, they can be used to formulate clearcoats which are used for coating wood, plastic, leather or paper (meeting the limitations of claim 19). (See Abstract and Column 1, lines 10-68, Column 2, lines 28-35, and Column 3, lines 1-20).   
	With regards to the limitation that the composition is a formaldehyde scavenger, the Examiner takes the position that such a limitation is inherent in the composition taught by Kriessmann et al. given that the components of the composition as taught by Kriessmann et al. and that of the claimed invention are identical. With regards to the number average molecular weight, the average particle size, the glass transition temperature, the solids content and pH of the aqueous dispersion, the Examiner would like to point out that workable physical properties are deemed to be obvious routine optimizations to one of ordinary skill in the art, motivated by the desire to obtain the required properties.

Response to Arguments
4.	Applicant's arguments filed on May 20, 2022 have been fully considered but they are not persuasive.
	Applicants traverse the rejection of claims 1 and 4-22 as unpatentable over Kriessmann et al. (US 5939482 A) and submit that independent claims 1 and 20 provide that the particles have an average particle size of no greater than 50 nm, as measured by dynamic light scattering method and assert that Kriessmann only provides examples in the range from 90-180 nm and hence teaches away from the claimed particle size. Applicants have also argued that the instant application describes a one-stage method with examples in Paragraphs 0087 and 0088 whereas Kriessmann provides a two-stage copolymer dispersion made of certain monomers Aa, Ab, Ac, and Ad and further assert that Kriessmann describes the disadvantages of using a one-stage method and emphasizes the use of a two-stage method that can provide a high crosslinking density as well as other advantages. 
	However, as previously pointed out, the Examiner disagrees. First, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. Second, differences in size will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such size is critical. However, Applicants can rebut a prima facie case of obviousness by showing the criticality of the size. Third, no objective evidence of patentability has been presented to rebut the obviousness rejection. Furthermore, claims 1 and 4-22 recite an aqueous dispersion, a coating comprising the aqueous dispersion, and an article comprising the coating. None of the claims are directed to a method. The patentability of a product does not depend on its method of production. If the product is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Kriessmann teaches the claimed aqueous dispersion, the claimed coating comprising the aqueous dispersion, and the claimed article comprising the coating and hence the instant claims are unpatentable even though the prior products were made by a different process. There is no evidence of record to establish that a patentably distinct composition is made by the method used by the Applicants versus the method used by Kriessmann. Applicants are invited to provide experimental data to conclusively establish that the composition recited in the instant application is patentably distinct from the composition taught by Kriessmann. 
	Hence, the above rejection is maintained. 

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). /SHEEBA AHMED/Primary Examiner, Art Unit 1787